Title: To George Washington from Robert Erskine, 1 August 1777
From: Erskine, Robert
To: Washington, George



May it please Your Excellency
Ringwood [N.J.]August 1st 1777

Your favour of the 28th Ult: concerning the Office of Geographer, I had the honour to receive yesterday at Pompton. The distinction you confer on me, I beg leave to acknowledge with gratitude; and shall be happy to render every service in my power, to your Excellency, and to the Cause in which the rights of humanity are so deeply interested: on these accounts it is necessary to be explicit; both by laying before you my Ideas of the whole subject at once; and likewise by setting forth, how much time and attention I can immediately bestow on the proposed department.
It is then perhaps proper to begin with a general View of the nature of the Business; in order to shew, what may really be accomplished by a Geographer; that more may not be expected, than it is p⟨ra⟩cticable to perform; and, that an estimate may be made of the number of assistants requi⟨red⟩ should the Map of any particular district be required in a given time. It i⟨s⟩ obvious, that in planning a Country, great part of the ground m⟨us⟩t be walked over, particularly the banks of Rivers and Roads: as much of which may be traced and laid down in three hours, as could be walked over in one; or in other words, a Surveyor who can walk 15 miles a day, may plan 5 miles; if the Country is open, and Stations of Considerable length can be obtained, then perhaps greater dispatch may be made: very little more, however, in general can be expected; if it is Considered, that the Surveyor, besides attending to the Course and measuring the distance of the way he is traversing, should at all convenient places where he can see around him, take observations and angles to Mountains, hills, steeples, houses and other objects which present themselves, in order to fix their site; to Correct

his work; and to facilitate its being Connected with other Surveys. A Surveyor might go to work with two Chain-bearers and himself; but in this case, he must carry his own Instrument, and some of them must frequently traverse the ground three times over at least: therefore, to prevent this inconvenience and delay, as men enough can be had from Camp without additional expence, six attendants to each Surveyor will be proper; to wit, two Chain-bearers, one to Carry the Instrument, and three to hold Flag staffs; two flags, indeed, are only wanted in Common; but three are necessary for running a straight-Line with dispatch; and the third Flag may be usefully employed in several cases besides. From what one Surveyor can do, it will therefore appear, that in making a plan, like all other businesses, the more hands are employed in it, the sooner it may be accomplished; likewise, that the director of the Surveyors, will have full employment in making general Observations, and Connecting the different Surveys as they come in, upon one general Map; and, at any rate, that a Correct Plan must be a work of time.
A great deal however may be done towards the formation of an useful Map, by having some general outlines justly laid down; and the situation of some remarkable places accurately ascertained; from such Data, other places may be pointed out, by information and computed distances; in such a manner, as to give a tollerable Idea of the Country; especially with the assistance of all the maps in being, which can be procured: & this, perhaps, is as much as can be expected, should plans be required to keep pace with the transitions of War.
Navigable Rivers, and those which cannot be easily forded, and likewise the Capital Roads, should be laid down with all the accuracy possible; but, in the Map of a Country, the general course of fordable Rivers need only be attended to; it not being practicable to express small windings but on a large Scale, and the same accuracy not being required here, which is necessary to ascertain the quantity and boundaries of private property: in general, therefore, the adjacence to, and intersection of such Rivers with roads, will determine their Course with sufficient exactness: the situation of woods and Mountains too, may be remarked in a similar manner.
Young Gentlemen, of Mathematical genius, who are acquainted with the principles of Geometry, and who have a taste for drawing, would be the most proper assistants for a Geographer such in a few days practice may be made expert Surveyors. The Instrument best adapted for accuracy and dispatch, is the Plain-Table; by this, the Surveyor Plans as he proceeds; and not having his work to protract in the evening, may attend the longer to it in the day. One of these Instruments, with a Chain and ten Iron-Shod arrows, should be pro⟨c⟩ured for each of the Surveyors it may be thought proper to employ—but I ought no⟨t to

tro⟩uble your Excellency with the Minutice of the business; it is time now to proceed to my own situation.
I was engaged for America, on purpose to superintend the Ironworks under my direction; in Conjunction with another Gentleman; who, not choosing to comply with the orders of the Proprietors, was dismissed their service; which devolved the charge of the whole upon me. The great Confidence my employers have all along placed in my integrity and honour, has demanded my best endeavours on their behalf; these, however, have been very partial and uneffectual, from unavoidable causes; and, of the immence sums which had been sunk and expended for them before I arrived, very little now remains but their Lands; which I suppose, if sold at the best market, would not make up the money they have lost, by £60,000 Sterling. The Owners, who reside chiefly in London, have been well acquainted with my sentiments concerning America, from the first of the dispute: as they have been totally silent respecting my political opinions, I have reason to beleive that my Conduct, which in other respects they have fully approved, has not, in this case, met with their disapprobation. These Circumstances, however, I mention only by the by; for, what ever be their private sentiments, and what ever feuds and differences take place between States and nations, yet these cannot alter the nature of justice between man & man; or cancel the duty, one individual owes to another; I therefore hold my self as much bound as ever, to be accountable for the trust reposed in me. Such being the Case, I cannot relinquish the Concerns of which I have the Charge, till I have brought them to a proper Conclusion: moreover, the suspension of intercourse with my Principals, has obliged me to become personally answerable for all the Contracts I have or had made, in their behalf; and thus I have in a great measure become a Principal my self, and invested my own property to the amount of some thousand pounds in their Stock.
These particulars I have troubled you with to shew that I cannot at present devote my whole time to the Department you have obligingly offered; having got between 20 & £30,000 moveable property to dispose of; and accounts to a large amount to settle and discharge. My present business is now, however, so far Circumscribed, that I can employ at least half my time in the Public Service; and by the opening of next Campain, perhaps the whole; concerning which too, I beg leave to add, that I can fully depend on your candour; and, that I can very soon attend to the proposed Department for such a length of time, as shall be sufficient to make a beginning of the business, which afterwards may be carried on under mine, or anothers direction, as shall be thought proper.
Having thus far encroached on Your Excellencies time with regret, I

request to your indulgence finally to observe, that the stated terms, upon which my self and others of my profession, used to do business in England, were a Guinea a day, and all reasonable expences, such as travelling Charges, and the hire of labourers and assistants.
I hope, if it please God, to have the honour of waiting on you early in the week after next; mean time I have the honour to be, with the greatest respect and Esteem, May it please your Excellency, Your greatly Obliged, and most Obedient humble servant

Robt Erskine.

